Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-19-00387-CV

                      STATE OF TEXAS FOR THE PROTECTION OF R.F.

                      From the 407th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019-CI-01450
                               Honorable Aaron Haas, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: November 20, 2019

DISMISSED FOR WANT OF PROSECUTION

           On September 4, 2019, the court reporter responsible for preparing the reporter’s record in

this appeal notified this court that appellant had failed to pay the fee for preparing the record. By

order dated September 6, 2019, appellant was ordered to provide written proof to this court no

later than September 16, 2019, that either (1) the reporter’s fee had been paid or arrangements had

been made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the

reporter’s fee. Our order stated that if appellant failed to respond within the time provided,

appellant’s brief would be due on October 7, 2019, and the court would consider only those issues

or points raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX.

R. APP. P. 37.3(c).
                                                                                   04-19-00387-CV


       Neither the brief nor a motion for extension of time has been filed. By order dated October

15, 2019, appellant was ordered to show cause in writing by October 3, 2019, why this appeal

should not be dismissed for want of prosecution. TEX. R. APP. P. 38.8(a). Appellant did not

respond to this court’s order. Accordingly, this appeal is dismissed for want of prosecution. See

id.

                                                PER CURIAM




                                              -2-